UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7132



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE E. WASHINGTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-92-94-A)


Submitted:   April 27, 2000                    Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Wayne E. Washington, Appellant Pro Se. Dennis Michael Kennedy, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne E. Washington seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

as untimely.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Washington, No. CR-92-

94-A (E.D. Va. July 30, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2